Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  1/9/2020. The instant application has claims 1-6 pending. The system, method and medium for receiving an new set of privileges and comparing with old set of privileges to determine if revoked to prevent access. There a total of 6claims.


Response to Arguments

Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 

The applicant argument relating to the double patenting rejection is not persuasive. As an obvious-type double patenting rejection allows for minor difference is claim language, while the thrust and steps involved are similar in respective patents. The obvious type double patenting rejection is being applied to both patents, because the instant claim limitations can be fully covered by claims of both ‘082 patent and ‘099 patent. 

The applicant is reminded that double patenting rejection can be held in abeyance until time of allowance, as the claims changes throughout the prosecution of 

The applicant amendments to claims overcomes the 35 USC 101 rejection, and therefore withdrawn.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 7614082. Although the claims at issue are the instant claims are broader version of claims of ‘082 patent.

US App 16/671289
US Patent 7612082
Comments
1. A method performed by an electronic device, Golan discloses the method comprising: identifying that a privilege has been accessed by an application on the electronic device; receiving a new set of privileges associated with applications on the electronic device via a communication interface; determining that the privilege has been revoked by comparing the new set to an old set of privileges associated with the applications; and if any one of the applications on the electronic device previously accessed the revoked privilege, preventing the application from accessing the privilege.
    9.  A method for managing privileges in a system comprising a plurality of 
electronic devices, said method comprising: monitoring, by each device of the 
system, which applications on each device have access to which privileges;  
recording privileges accessible via applications resident on each device of the 
system;  detecting a change in privileges available to said devices in said 
system;  comparing an old set of privileges with a new set of privileges, said 
new set of privileges corresponding to said change in privileges;  determining 
if any privileges are to be revoked based on said comparison;  resetting each 
device that has access to a privilege that is to be revoked;  determining 
whether any privileges to be revoked are able to be passed between 
applications;  and when a privilege to be revoked is able to be passed between applications, resetting each device that has access to said privilege. 

The patent (7612082) anticipates claims (1-20) of instant application, because the patent claims (9 genus) teaches all the elements/features of the examined claim (1-20, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).




	
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9282099. Although the claims at the instant claims are an broader version of ‘099 patent claims.

US App 16/671289
US Patent 9282099
Comments
1. A method performed by an electronic device, Golan discloses the method comprising: identifying that a privilege has been accessed by an application on the electronic device; receiving a new set of privileges associated with applications on the electronic device via a communication interface; determining that the privilege has been revoked by comparing the new set to an old set of privileges associated with the applications; and if any one of the applications on the electronic device previously accessed the revoked privilege, preventing the application from accessing the privilege.
  1.  A computer-implemented method for managing privileges associated with 
applications, Golan discloses the method comprising: monitoring a plurality of electronic 
devices within a system;  detecting a change in privileges associated with one 
or more applications resident on the plurality of electronic devices, wherein 
one or more privileges that are to be revoked are identified;  and in response 
to a detection of the change in privileges, revoking the one or more 
privileges, such that each of the one or more applications resident on the 
plurality of electronic devices no longer has access to the one or more 
privileges, wherein the one or more privileges comprises enabling the injection 
of browser filters.

8.  The computer-implemented method as recited in claim 1, Golan discloses the method 
further comprising: maintaining, at each of the plurality of electronic 
devices, a log of privileges accessed by applications resident on that 
electronic device;  and in response to receiving a new set of privileges at 

privileges to identify the one or more privileges that are to be revoked.
.




	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Pub 2011/0126260 to Golan(based on priority 10/1/2004) in view of US Patent Pub 2005/0085931 to Willeby.


Regarding Claim  1, 3, 5, Golan discloses a method performed by an electronic device, Golan discloses the method comprising: identifying that a privilege has been accessed by an application on the electronic device(Fig.2 item 212a-Principal and 205-Policies & Par. 0025); receiving a new set of privileges associated with applications on the electronic device via a communication interface(Par. 0027, dynamic policies and invoke new policies); determining that the privilege has been revoked by comparing the new wherein at least one of the applications with which the old set of privileges is associated has a reference to an application registry of the electronic device(Par. 0035, rules and policies are revoked & Par. 0036, application performs access control check).

 But Golan does not disclose the preventing of further access. However, Willeby discloses if any one of the applications on the electronic device previously accessed the revoked privilege, preventing the application from accessing the privilege(Par. 0022, the digital certificate being verified & Par. 0062, certificate being found in database for allowing access ).  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Golan  invention of having a policy store for application access to include preventing access in order to an updated certificate as taught in Willeby see Par. 0062.


	
Regarding Claim  2,4,6, Golan discloses the method as recited in claim 1, further comprising resetting the electronic device responsive to determining that the revoked privilege is capable of being passed between applications(Fig. 4 item 408, 410 deny access).




Regarding Claim  8,13,  18,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling opening of internal and external connections(Par. 043, the Web Directories and  WebServer access & Par. 0045, http traffic).  

Regarding Claim  9, 14, 19,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling use of communication tools(Par. 0041, the web server process & Par. 0045, http traffic).  

Regarding Claim  10,16,  20,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling use of personal information management functionality(Par. 0098, the ClientID for the process).  

Regarding Claim  11, 16,  Golan discloses the method as recited in claim 1, wherein the privilege comprises enabling the use of an application program interface(Par. 0054, the retrieve page X is through a browser)  



	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov